Title: To James Madison from Thomas Griffin, 19 November 1804 (Abstract)
From: Griffin, Thomas
To: Madison, James


19 November 1804, Chamber of the House of Representatives. “Thos. Griffin presents respects to Mr. Madison.
“Particular and pressing circumstances requiring it, an application was made to the department of war, for a copy of the return made by General Greene of the strength of his army, and of his loss on the 8th. of Septr. at the battle of Eutaw. The files of the War department not furnishing the desired return, and T. Griffin not knowing what division was made of the old papers, when the New Government was adopted and organised, requests of Mr. Madison, he will be pleased to order a copy of aforesaid return (should the papers in the Department of State furnish it) to be sent him as soon as Convenient. T. G. hopes no difficulty can arise in the grant of the request now made.”
